FLOYD WEATHERTON V. LIBERTY MUTUAL INS






NO.  07-02-0376-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



DECEMBER 6, 2002



______________________________





FLOYD WEATHERTON, APPELLANT



V.



LIBERTY MUTUAL INSURANCE COMPANY, APPELLEE





_________________________________



FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;



NO.  2000-511,528; HONORABLE BLAIR CHERRY, JR., JUDGE



_______________________________



Before REAVIS and JOHNSON, JJ.  and BOYD, S.J.
(footnote: -6)


In this proceeding, appellant Floyd Weatherton attempted to appeal a summary judgment in favor of appellee Liberty Mutual Insurance Company.  The judgment of the trial court was executed on May 29, 2002.  On June 27, 2002, appellant filed a motion seeking new trial.  On August 28, 2002, appellant filed his notice of appeal.

Texas Rule of Appellate Procedure 26.1(a) provides that if a motion seeking new trial is filed, the notice of appeal must be filed within 90 days from the date the judgment is signed.  Without a timely filed notice of appeal, we have no jurisdiction to consider an appeal.

Because appellant’s notice of appeal was not filed within the 90 day period from the date of the judgment in this case, we have no jurisdiction to consider the appeal.

Because his notice of appeal was not timely filed, this court notified appellant by letter that his appeal would be dismissed for want of jurisdiction if he, or any person desiring to continue the appeal, did not file a response within ten days from the date of the notice, showing grounds for continuing the appeal.  
See Tex. R. App. P.
 42.3(a)

Accordingly, having received no response showing grounds for continuing this appeal, the appeal must be, and is hereby, dismissed for want of jurisdiction.



John T.  Boyd

Senior Justice



Do not publish. 

FOOTNOTES
-6:John T.  Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.